United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT




No. 21-1116                                                    September Term, 2021
                                                               FILED ON: JUNE 10, 2022

JENNIFER L. ST. CROIX, M.D.,
                     PETITIONER

v.

DRUG ENFORCEMENT ADMINISTRATION,
                 RESPONDENT


                             On Petition for Review of a Final Order
                             of the Drug Enforcement Administration


       Before: HENDERSON and ROGERS, Circuit Judges, and SILBERMAN, Senior Circuit Judge.

                                        JUDGMENT

        This petition for review was considered on the record from the Drug Enforcement
Administration (“DEA”), the briefs, and the deferred appendix. The court has afforded the issues
full consideration and has determined that they do not warrant a published opinion. See Fed. R.
App. P. 36; D.C. Cir. R. 36(d). It is

     ORDERED and ADJUDGED that the petition for review of the Drug Enforcement
     Administration’s decision be DENIED.

        Exercising authority pursuant to the Controlled Substances Act (“CSA”), DEA revoked
Dr. St. Croix’s registration to dispense controlled substances and denied all pending applications
for renewal or modification of her registration. Jennifer L. St. Croix, M.D., Decision and Order,
86 Fed. Reg. 19010 (DEA, Apr. 12, 2021). Dr. St. Croix filed a timely petition for review. See
21 U.S.C. § 877. The court will uphold DEA’s revocation decision if substantial evidence
supported its factual determinations, Penick Corp. v. DEA, 491 F.3d 483, 488 (D.C. Cir. 2007)
(citing 21 U.S.C. § 877), its reasoning is not “arbitrary, capricious, an abuse of discretion, or
otherwise not in accordance with law,” id. (quoting Tourus Records, Inc. v. DEA, 259 F.3d 731,
736 (D.C. Cir. 2001)); see also 5 U.S.C. § 706(2)(A), and its “sanction” is not a “flagrant departure
from DEA policy and practice,” Chein v. DEA, 533 F.3d 828, 835 (D.C. Cir. 2008) (quoting Morall
v. DEA, 412 F.3d 165, 183 (D.C. Cir. 2005)). Applying these standards, the court concludes that
DEA acted reasonably and within its discretion.
                                                   2

        Pursuant to 21 U.S.C. § 824(a)(4), DEA may revoke or suspend a doctor’s registration to
prescribe controlled substances if it finds that the registrant “committed such acts as would render
his registration under section 823 of this title inconsistent with the public interest as determined
under such section.” 21 U.S.C. § 823(f) provides five factors to determine whether registration is
“inconsistent with the public interest”:

       (1)     The recommendation of the appropriate State licensing board or professional
               disciplinary authority.
       (2)     The applicant’s experience in dispensing, or conducting research with respect to
               controlled substances.
       (3)     The applicant’s conviction record under Federal or State laws relating to the
               manufacture, distribution, or dispensing of controlled substances.
       (4)     Compliance with applicable State, Federal, or local laws relating to controlled
               substances.
       (5)     Such other conduct which may threaten the public health and safety.

         Dr. St. Croix entered into a three-year memorandum of agreement (“MOA”) with DEA
following an investigation concerning her prescription of controlled substances. The MOA
granted Dr. St. Croix’s application for registration to prescribe controlled substances subject to a
series of conditions. These included that she would “abide by all Federal, State, and local laws
and regulations pertaining to controlled substances” and “maintain a log of all controlled
substances prescribed, administered or dispensed to patients . . . for review by DEA personnel at
any time.”

       In the instant proceedings DEA found that Dr. St. Croix: (1) failed to maintain medical
records of her prescriptions of controlled substances; (2) prescribed controlled substances for no
legitimate medical purposes; (3) stored controlled substances at an unregistered location; (4) failed
to provide effective controls to guard against theft or diversion of these substances; (5) provided
misleading information to investigating agents; and (6) violated the terms of her pre-existing MOA
with DEA by failing to provide monthly drug logs documenting all such prescriptions.

        In so finding, DEA considered the record in its entirety and recounted the evidence
supporting its factual findings. Weighing the evidence of the five factors in 21 U.S.C. § 823(f),
DEA concluded that substantial evidence established that Dr. St. Croix had violated state and
federal laws as well as the terms of her MOA. It reasoned, therefore, that it would be “‘inconsistent
with the public interest’ for [Dr. St. Croix] to have a registration.” It explained that Dr. St. Croix’s
violations go “to the heart of” the CSA’s goals, and that she failed to take full responsibility for
her actions. In view of DEA’s thoroughly detailed factual findings, the revocation of Dr. St.
Croix’s registration was not arbitrary and capricious, an abuse of discretion, or otherwise contrary
to law, see Penick Corp., 491 F.3d at 488; neither was it a flagrant departure from DEA precedent,
see Chein, 533 F.3d at 835.
                                                3

        Because DEA’s factual determinations are supported by substantial record evidence and
its sanction was neither arbitrary and capricious nor inconsistent with DEA policy and practice,
the court denies the petition for review.

        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is
directed to withhold issuance of the mandate herein until seven days after resolution of any timely
petition for rehearing or petition for rehearing en banc. See Fed. R. App. P. 41(b); D.C. Cir. R.
41(a)(1).

                                           Per Curiam

                                                            FOR THE COURT:
                                                            Mark J. Langer, Clerk

                                                     BY:    /s/
                                                            Daniel J. Reidy
                                                            Deputy Clerk